
	
		II
		111th CONGRESS
		1st Session
		H. R. 3963
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 3, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To provide specialized training to Federal
		  air marshals.
	
	
		1.Short titleThis Act may be cited as the
			 Criminal Investigative Training
			 Restoration Act.
		2.Federal air marshalsSection 44917 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				(e)Criminal investigative training
				program
					(1)New employee trainingNot later than 30 days after the date of
				enactment of the Criminal Investigative Training Restoration Act, the Federal
				Air Marshal Service shall require Federal air marshals hired after such date to
				complete the criminal investigative training program at the Federal Law
				Enforcement Training Center as part of basic training for Federal air
				marshals.
					(2)Existing employeesA Federal air marshal who has previously
				completed the criminal investigative training program shall not be required to
				repeat such program.
					(3)Alternative trainingNot later than 3 years after the date of
				enactment of the Criminal Investigative Training Restoration Act, an air
				marshal hired before such date who has not completed the criminal investigative
				training program shall be required to complete a alternative training program,
				as determined by the Federal Law Enforcement Center, that provides the training
				necessary to bridge the gap between the mixed basic police training, the
				Federal air marshal programs already completed by the Federal air marshal and
				the criminal investigative training provided through the criminal investigative
				training program. Any such alternative program shall be deemed to have met the
				standards of the criminal investigative training program.
					(4)Authorization of
				appropriationsNot less than
				$3,000,000 is authorized to be appropriated for each of fiscal years 2010 and
				2011 to carry out this subsection.
					(5)Savings
				clauseNothing in this
				subsection shall be construed to reclassify Federal air marshals as criminal
				investigators.
					.
		
	
		
			Passed the House of
			 Representatives December 2, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
